Title: From James Madison to Rufus King, 25 June 1788
From: Madison, James
To: King, Rufus


Dear SirRichmd. June 25. 88.
The final question in our Convention has just been decided in the affirmative by 89 ays 79 noes. Recommendatory amendments will attend the act of ratification; but are yet to be settled. The business was closed with due decorum & solemnity; and an acquiescence of the minority can not be in the least doubted. Some of the leaders as might be imagined have however a keen feeling of their disappointment. In haste Yrs. Affely.
Js. Madison Jr
